DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16337143 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 1 “a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light source progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value” needs to  be corrected to --a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light source progressively decreases over time, evolving automatically between a maximum power value and a minimum power value—to avoid intended result recitation and interpretation. 
Claim 1 “said predefined law being designed so that said light source reaches said minimum power value from said maximum power value after a predetermined power-off duration has elapsed” needs to be corrected to – said predefined law being configured for said light source [[reaches]] to reach said minimum power value from said maximum power value after a predetermined power-off duration has elapsed-- to avoid intended result recitation and interpretation.
Claim 23 “predefined law being designed so that said light source reaches said minimum power value from said maximum power value after a predetermined power-off duration has elapsed” needs to be corrected to -- predefined law being configured for said light source [[reaches]] to reach said minimum power value from said maximum power value after a predetermined power-off duration has elapsed” to avoid intended result recitation and interpretation.
Claim 25 “a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light   source progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value ” needs to  be corrected to -- a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light 5Appl. No. 16/337,143 Attorney Docket No. 36474U Response to Final Office Action mailed November 15, 2021 source progressively decreases over time, evolving automatically between a maximum power value and a minimum power value —to avoid intended result recitation and interpretation. 
Claim 25 “predefined law being designed so that said light source reaches said minimum power value from said maximum power value after a predetermined power-off duration has elapsed” needs to be corrected to -- predefined law being configured for said light source [[reaches]] to reach said minimum power value from said maximum power value after a predetermined power-off duration has elapsed-- to avoid intended result recitation and interpretation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7 and 10-25 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 9, claim 23 in line 11 and claim 25  in line 9 each recite the limitation "it" which render the respective claims unclear. More specifically, it is unclear as to “it” refers to which specific preceding structure i.e. “basement”, “box”, “device” or some other structure. Examiner suggests  amending claim 1 “the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows it to stably rest on a planar surface” for example to -- the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows [[it]] the device to stably rest on a planar surface--. Similar amendments are suggested for claim 23 and 25.
Claim 1, 23 and claim 25 each recite “with the light source directed upward” which renders the claim unclear. More specifically, the frame of reference for the term “upward” is unclear i.e. it is unclear as to “upward” with respect to what user, structure, axis of some structure. Examiner suggests  amending claim 1 “the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows it to stably rest on a planar surface, with the light source directed upward” for example to -- the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows [[it]] the device to stably rest on a planar surface, with the light source [[directed]] directing the red light [[upward]] upwards and away from the user--. Similar amendments are suggested for claim 23 and 25.
Claim 23 in lines 4-7 recites “automatically and progressively decreasing, using a control unit, light power emitted by said light source over time, wherein said light power automatically, using said control unit, evolves between a maximum light power value and a minimum power value that is substantially null” which renders the claim unclear in light of recitation in lines 12-14 “a predefined law being designed so that said light source reaches said minimum power value from said maximum power value after a predetermined power-off duration has elapsed”. More specifically, it is unclear as to whether claim 23 lines 4-7 “light power automatically, using said control unit, evolves between a maximum light power value and a minimum power value that is substantially null” is based on “predefined law” or whether it is just timer based or some other function, parameters or factors. Examiner suggests amending claim 23 lines 4-7 --automatically and progressively decreasing in accordance with a predefined law, using a control unit, light power emitted by said light source over time, wherein said light power automatically, using said control unit, evolves between a maximum light power value and a minimum power value that is substantially null—and claim 23 line 12 “a predefined law” to –the predefined law--.
Dependent claims 2-5, 7 and 10-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 3, 11 and 16  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10-16, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Genereux; Philippe J. et al. (Pub. No.: US 20170252533 A1, hereinafter referred to as “Genereux”)  in view of Grounauer, Pierre-Alain (Pub: English Translation of WO2012137159A1, hereinafter referred to as “Grounauer”) and further in view of Shaddox; Daniel Edward (Pub. No.: US 7280439 B1, hereinafter referred to as “Shaddox”) and further in view of Searfoss, Robert Lee III (Pub. No.: US 20030231495 A1, hereinafter referred to as “Searfoss”).
As per independent Claim 1,  Genereux discloses sleep-inducing device for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example discloses relevant subject-matter. More specifically, Genereux in at least fig. 3, [0002], [0060] for example discloses a sleep-inducing device for inducing sleep in a user. See at least Genereux [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), the device comprising 
a light source designed to emit a substantially red light, favouring the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038], [0060] for example discloses a light source/red LED panels designed to emit a substantially red light favouring the falling asleep of the user. See at least Genereux [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.” [0060]” use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), 
a control unit designed to automatically control said light source  in accordance with a predefined law  according to which a light power  emitted by said light source  progressively decreases over time  so as to evolve automatically between a maximum power value  and a minimum power value (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050], [0060] for example discloses a control unit/electronics module controller/processor designed to automatically control said light source/red LED panels  in accordance with a predefined law/sunset mode according to which a light power emitted by said light source  progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value as in fig. 6A. See at least Genereux [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.” [0049] “sunset light field illumination is meant light fields produced by the eye mask's electro-optical module of the electro-optical core subassembly so as to illuminate the eyes of the wearer with red spectral components simulating a natural sunset of physiologically effective intensity in any sunset mode selected.”; [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”; [0060]” use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), 
the light power emitted by said light source  at one moment  being always higher than or equal to the light power emitted at a later moment (Genereux in at least fig. 3, fig. 6A, [0049-0050], [0060] for example discloses the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment as in fig. 6A. See at least Genereux [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”; [0060] “use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”).
Genereux does not explicitly disclose a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, with the light source directed upward and the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting field of endeavor, Grounauer discloses a sleep-inducing device for inducing sleep in a user (Grounauer in at least fig. 1-2, [0001], [0003], [0006], [0008], [0010-0011], [0014-0021], [0026], [0032], [0035] for example discloses relevant subject-matter. More specifically, Grounauer in at least [0006], [0017-0018], [0026] for example discloses a sleep-inducing device for inducing sleep in a user. See at Grounauer at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0017] “light emitting means may be a light emitting diode”; [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, and comprises at least one external face on which is arranged said light emitting means, said light emitting means being able to be formed from a plurality of light-emitting diodes covered with diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light”; [0026] “This lighting device 10 is formed of a housing 11 inside which is arranged a light emitting means 12 and a control means (not shown) intended in particular to control the light intensity I of the means light emitting 12.”), the device comprising
a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, favouring the falling asleep of the user (Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, favouring the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source and by optical filtering means of said white light source, in which said optical filtering means are controlled by said control means…so as to periodically alternate between two filtering modes, namely a first mode in which they prevent any transmission of light and a second mode in which they only allow electromagnetic waves of wavelength substantially equal to 640 nm to pass”;[0021] “by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, with phases of darkness, during which the user is immersed in the dark”; [0026] “the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm”; [0035] “the lighting device is integrated into a box… equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing device light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing (Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).
The combination of Genereux and Grounauer as a whole does not explicitly disclose the sleep-inducing device with the light source directed upward and the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting field of endeavor, Shaddox discloses sleep-inducing device for inducing sleep in a user (Shaddox in at least fig. 1-6, col. 1 lines 5-12, col. 4 lines 28-67, col. 5 lines 1-29 for example discloses relevant subject-matter. More specifically, Shaddox in abstract, fig. 3-4, col. 1 lines 10-12, col. 4 lines 39-54 and col. 5 lines 1-2 for example discloses a sunset simulating sleep-inducing device for inducing sleep in a user. See at least abstract “ a lighting system …will emit a light … simulate the setting sun thus helping stimulate melatonin production and easing one into sleep”; col. 5 lines 1-14 “ radiate light that gradually changes in wavelength and intensity so as to approximate the … setting sun… The microprocessor 52 is configured to algorithmically power the various LEDS in combination so as to alter which LEDS or combination of LEDS are being illuminated as well the intensity of the illuminations of the various LEDS. Such algorithms are well known in the art. The required electrical components such as timer chips, current-limiting resistors and current-amplifying transistors necessary to allow this type of illumination from LEDS or superbright LEDS are well known in the art ”), the device comprising:
the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows it to stably rest on a planar surface, with the light source directed upward (Shaddox in fig. 2-3 for example discloses the sleep-inducing device 38 further comprising a box inside which is arranged said light source/LEDs 44, said box being provided with a basement 40 that allows it to stably rest on a planar surface, with the light source directed upward with respect to structure 48).
First, Genereux in [0060] discloses other lighting devices such as bed-side lamp while Shaddox discloses such other shaped  lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the red light source device used in the sleep-inducing device as taught by Genereux and modified by Grounauer such that the light source is directed upward from the light device, as taught Shaddox as a matter of simple substitution of one known equivalent lighting device for another known equivalent known lighting device or as a matter of mere design choice (See MPEP 2144.04). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for deriving similar benefit of stimulating the user by simulating the red-spectra lighting of the setting sun thus helping stimulate melatonin production and easing one into sleep (Shaddox, abstract). 
The combination of Genereux, Grounauer, Shaddox  as a whole does not explicitly disclose the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting field of endeavor, Searfoss a sleep-inducing device for inducing sleep in a user (Searfoss in at least abstract, 1-3, 6-7, [0002],  [0008-0011], [0014], [0018-0021], [0032-0033], [0036-0037], [0039-0040]  for example discloses relevant subject-matter. More specifically, Searfoss in at least fig. 1, fig. 8, abstract,  for example discloses a sleep-inducing device 1 for inducing sleep in a user 3. See at least abstract “A nightlight is provided for providing therapeutic effects on the human body and mind including promoting relaxation, sleep …The nightlight includes a housing, a light source, a central processor, one or more controls, and a power supply. “), the device comprising:
the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration (Searfoss in at least [0014], [0039-0040] for example discloses the sleep-inducing device further comprising a power-off means/timer designed to automatically power said device off at the end of said predetermined power-off duration. The claimed “device off” is represented by Searfoss “automatically extinguishing the sleep help mode after a predetermined time period”, “timer deactivates the sleep help mode entirely”. Since Searfoss device is a “nightlight”, upon timer deactivation, it is reasonable to assume the device and its light sources are turned off. See at least Searfoss [0014] “nightlight of the present invention further includes a processor and controller for controlling the operations of the nightlight… the processor includes circuitry, software and memory for controlling the operation of the respective illumination modes…the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period.… the processor's timer deactivates the sleep help mode entirely. “; [0039] “the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period. Moreover, the processor preferably controls the voltage and current to the lamps to control the intensity and undulation frequency of the light produced during the sleep help mode… the processor's timer deactivates the sleep help mode entirely.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power-off means designed to automatically power said device light sources off at the end of said predetermined power-off duration used in the sleep-inducing device as taught by Genereux as modified by Grounauer, Shaddox such that a power-off means automatically power said device itself off at the end of said predetermined power-off duration, as taught Searfoss. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of minimizing power consumption from idling electrical/electronic devices that are electrically connected to their power sources.

As per dependent Claim 2, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said minimum power value is a substantially null value (Genereux in fig. 6A, [0050]).

As per dependent Claim 3, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said predefined law  is designed so that said light power  decreases substantially continuously as a function of time  between said maximum power value  and said minimum power value (Genereux in fig. 6A, [0050] for example discloses wherein said predefined law  is designed so that said light power  (see fig. 6A Y-axis) decreases substantially continuously as a function of time  (see fig. 6A X-axis) between said maximum power value  and said minimum power value (see fig. 6A brightness progression with time)).
As per dependent Claim 5, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said maximum power value  is reached when said device is powered on (Genereux in fig. 6A, [0050] for example discloses wherein said maximum power value  is reached when said device is powered on. See Genereux at least [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”).
    	As per dependent Claim 7, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses  the sleep-inducing device wherein said predetermined power-off duration is between 15 and 40 minutes (Genereux does not explicitly disclose predetermined power-off duration is comprised between 15 and 40 minutes. However, Genereux disclosure makes obvious  said predetermined power-off duration (d.sub.e) is comprised between 15 and 40 minutes and is advantageously substantially equal to 30 minutes. Here, the Examiner notes that the instant application specification in at least page 13 lines 10-13 discloses the specific recited power-off duration between 15 and 40 minutes as exemplary and explicitly states that predetermined power-off duration corresponds to the average falling asleep duration of a human user. Genereux in [0043] for example discloses “The UI of the programmable …generator 126 … allow the user to select the alarm time, to select …the desired duration of the sunset light sequence”, in fig. 6A, [0050] for example discloses said predetermined power-off duration can be set as desired to “a duration that corresponds to a desired sunset sequence and exemplarily lists “ten (10) minutes…of decreasing red-shifted light to …complete darkness” as an example and in [0053] for example discloses “In any sunset mode, the sunset illumination can be canceled by short pressing the button 120” which disclosures as a whole make the recited predetermined power-off duration between 15 and 40 minutes prima facie  obvious  to a person of ordinary skill in the art before the effective filing date of the claimed invention as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 (I)) as in this instance i.e. prior art ten (10) minutes is merely close to recited 15 minutes which render the subject-matter as recited prima facie obvious over applied prior art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined power-off duration of the sleep inducing device as taught by Genereux, to be between 15 and 40 minutes, as made obvious by Genereux’s disclosure. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing the power-off duration as desired by user (Genereux, [0050]))

As per dependent Claim 10, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device further comprising a law modification and/or creation means,  the law modification and/or creation means allowing the user to modify said predefined law  and/or to create a new law intended to replace said predefined law (Genereux in at least fig. 3-4, [0038-0039], [0043] for example discloses a law modification and/or creation means,  the law modification and/or creation means allowing the user to modify said predefined law  and/or to create a new law intended to replace said predefined law. See at least Genereux [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith”. Also see Genereux [0038] “an electronics module 114 including a controller and program and data memory… Left and right full-spectrum red… LED panels 116, 118 are operatively connected to the electronics module 114… A control button 120, an audio port 122 and I/O devices 124 … are operatively connected to the controller of the electronics module 114…the electronics module 114 and full-spectrum red … LED panels 116, 118 are cooperative …to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected… A control button 120, an audio port 122 and I/O devices 124 … are operatively connected to the controller of the electronics module 114.” [0039] “The programmable tone generator 126… includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection … Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. Although a programmable tone controller is presently preferred, the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol, in alternate remote control embodiments contemplated herein”).
As per dependent Claim 11, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said law modification and/or creation means allows the user to modify said predetermined power-off duration (Genereux in at least fig. 3-4, [0038-0039], [0043-0044] for example discloses wherein said law modification and/or creation means (an electronics module 114,programmable tone generator 126) allows the user to modify said predetermined power-off duration-“user input mode and control parameter selection” and “allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes”. See at least Genereux [0039] “The programmable tone generator 126… includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection”  [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith”; [0044]”In run mode unless reset state schematically illustrated by box 146, the controller is operative to run the mode selected at any times designated until it is reset to another mode”).
As per dependent Claim 12, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said law modification and/or creation means allows the user to modify the maximum power value  and/or a moment when said maximum power value  is reached (Genereux in at least fig. 3-4, [0038-0039], [0043-0044], [0050] for example discloses wherein said law modification and/or creation means (an electronics module 114, programmable tone generator 126) allows the user to modify the maximum power value  and/or a moment when said maximum power value  is reached-“user input mode and control parameter selection” and “allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes”. See at least Genereux [0039] “The programmable tone generator 126… includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection”  [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith”; [0044]”In run mode unless reset state schematically illustrated by box 146, the controller is operative to run the mode selected at any times designated until it is reset to another mode”; [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence…It is noted that the brightness of the red-shifted illumination can be manually adjusted by long depression of the button 120”).
As per dependent Claim 13, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device further comprising a remote communication module designed to communicate with a remote control terminal  that integrates said law modification and/or creation means (Genereux in at least fig. 3, [0038-0039], [0043] for example discloses a remote communication module (i.e. prior art USB or other remote communication protocol, application and device) designed to communicate with a remote control terminal  that integrates said law modification and/or creation means 126. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection …Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol, in alternate remote control embodiments contemplated herein.” [0043] “The set/program state … The programmable tone generator application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a … sunset multimodes … The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114 via USB cable 132, when the audio port 122 is a USB port… In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith.”).
As per dependent Claim 14, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said communication is a wireless communication (Genereux in at least fig. 3, [0039]  for example discloses wherein said communication is a wireless communication. -“the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol”. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection …Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol, in alternate remote control embodiments contemplated herein.”).
As per dependent Claim 15, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses   sleep-inducing device wherein said box is a substantially cylindrical shape (Genereux in fig. 2A, fig. 2C, [0032-0033], [0036-0037] for example discloses a box  inside which is arranged said light source/ LED panels, said box  being of substantially cylindrical shape (fig. 2A). See at least Genereux [0033] “The portions 34, 40 of the cover subassembly 32 provide an electro-optical core subassembly receiving chamber within the eye mask 30, not shown, and an electro-optical core subassembly generally designated 42 including an electronics module, and red… LED panels 44, 46, is received within the cover subassembly 32 such that the left eye cavity 36 is illuminated by the red… LED panel 44 and the right eye cavity 38 is illuminated by the red…LED panel 46.”. Also, see Shaddox fig. 3-4). 

As per dependent Claim 16, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device further comprising a diffuser  designed to optimize the diffusion of the light emitted by said light source (Grounauer in at least [0018], [0035] for example discloses further comprising a diffuser  designed to optimize the diffusion of the light emitted by said light source. See at least Grounauer [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, … said light emitting means being able to be formed from 'a plurality of light-emitting diodes covered with a diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light.”; [0035] “the lighting device is integrated into a box, … having a flat face so as to be placed on a nightstand for example, said box having at least one external face… equipped with a plurality of light-emitting diodes … said diodes being covered with a diffuser screen, of the plastic sheet type for example, of so as to improve the diffusion of the light emitted by the diodes… The face turned towards the user is in particular equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light that the user must stare at before going to sleep”).
As per dependent Claim 18, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses  sleep-inducing device wherein said diffuser comprises a translucent disk (Grounauer in at least [0018], [0035] for example discloses wherein said diffuser  comprises a translucent structure which per embodiment disclosed in [0035] could be disk shaped to accommodate and complement light-emitting diodes arranged in a circle on the box. See at least Grounauer [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, … said light emitting means being able to be formed from 'a plurality of light-emitting diodes covered with a diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light.”; [0035] “the lighting device is integrated into a box, … having a flat face so as to be placed on a nightstand for example, said box having at least one external face… equipped with a plurality of light-emitting diodes … said diodes being covered with a diffuser screen, of the plastic sheet type for example, of so as to improve the diffusion of the light emitted by the diodes… The face turned towards the user is in particular equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light that the user must stare at before going to sleep”).

As per dependent Claim 21, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses sleep-inducing device wherein said light source comprises at least one light-emitting diode (LED) (Genereux in at least fig. 3 for example discloses said light source comprises at least one light-emitting diode 116, 118). 

As per dependent Claim 22, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses a system for inducing sleep in a user (Genereux in at least fig. 3, [0002], [0060] for example discloses a system for inducing sleep in a user. See at least [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), comprising 
the device according to claim 10 (see Claim 10 analysis above), as well as 
a remote control terminal  that integrates said law modification and/or creation means(Genereux in fig. 3, [0039], [0043] for example discloses a remote control terminal 130 that integrates said law modification and/or creation means 126. See at least [0039] “A programmable tone generator 126 is connected to … provide a communication interface therebetween. The programmable tone generator 122, that is remote from the electro-optical module 112, includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection …Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices. … the remote control function of setting illumination mode and operational parameters could be implemented by other communication devices and methods, such as Bluetooth communication protocol, in alternate remote control embodiments contemplated herein.”), 
said remote control terminal  being designed to communicate with a remote communication module of said device (Genereux in fig. 3, [0039], [0043] for example discloses said remote control terminal 130 being designed to communicate via USB interface or wireless communication protocol with a remote communication module of said device 112. See at least [0043] “The set/program state … The programmable tone generator application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a … sunset multimodes … The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114 via USB cable 132, when the audio port 122 is a USB port… In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith.”).
As per independent Claim 23,  Genereux discloses a method for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example discloses relevant subject-matter. More specifically, Genereux in at least fig. 3, [0002], [0060] for example discloses a method for inducing sleep in a user. See at least [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), the method comprising: 
subjecting a user to a red light, emitted by a light source in order to favour  the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038]  for example discloses subjecting a user to a red light, emitted by a light source in order to favour  the falling asleep of the user. See at least [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.”); and
automatically and progressively decreasing, using said control unit, light power emitted by said light source over time,  wherein said light power  automatically, using said control unit, evolves between a maximum light power value  and a minimum power value that is substantially null (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050] for example discloses automatically and progressively decreasing, using said control unit, light power emitted by said light source over time,  wherein said light power  automatically, using said control unit, evolves between a maximum light power value  and a minimum power value that is substantially null. See at least Genereux [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.” [0049] “sunset light field illumination is meant light fields produced by the eye mask's electro-optical module of the electro-optical core subassembly so as to illuminate the eyes of the wearer with red spectral components simulating a natural sunset of physiologically effective intensity in any sunset mode selected.”; [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence” ), 
wherein the light power emitted by said light source  at one moment  being always higher than or equal to the light power emitted at a later moment (Genereux in at least fig. 3, fig. 6A, [0049-0050] for example discloses wherein the light power emitted by said light source  at one moment  being always higher than or equal to the light power emitted at a later moment as in fig. 6A. See at least Genereux [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”).
Genereux does not explicitly disclose subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm, with the light source directed upward and the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting field of endeavor, Grounauer discloses a method for inducing sleep in a user (Grounauer in at least fig. 1-2, [0001], [0003], [0006], [0008], [0010-0011], [0014-0021], [0026], [0032], [0035] for example discloses relevant subject-matter. More specifically, Grounauer in at least [0006], [0020], [0026] for example discloses  a method for inducing sleep in a user. See at least Grounauer [0020] “a method of relaxation in which a human is subjected, with his eyes closed, to continuous light of a wavelength substantially equal to 640 nm”; [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0026] “This lighting device 10 is formed of a housing 11 inside which is arranged a light emitting means 12 and a control means (not shown) intended in particular to control the light intensity I of the means light emitting 12.”; 0035] “the lighting device is integrated into a box… equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light”), the method comprising: 
subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm, emitted by a light source in order to favour  the falling asleep of the user(Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses subjecting a user to a monochromatic red light at a wavelength of 625 +/- 15 nm, emitted by a light source in order to favour  the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source and by optical filtering means of said white light source, in which said optical filtering means are controlled by said control means…so as to periodically alternate between two filtering modes, namely a first mode in which they prevent any transmission of light and a second mode in which they only allow electromagnetic waves of wavelength substantially equal to 640 nm to pass”;[0021] “by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, with phases of darkness, during which the user is immersed in the dark”; [0026] “the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing method light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing (Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).
The combination of Genereux and Grounauer as a whole does not explicitly disclose the sleep-inducing device with the light source directed upward and the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting field of endeavor, Shaddox discloses method for inducing sleep in a user (Shaddox in at least fig. 1-6, col. 1 lines 5-12, col. 4 lines 28-67, col. 5 lines 1-29 for example discloses relevant subject-matter. More specifically, Shaddox in abstract, fig. 3-4, col. 1 lines 10-12, col. 4 lines 39-54 and col. 5 lines 1-2 for example discloses a sunset simulating sleep-inducing device for inducing sleep in a user. See at least abstract “ a lighting system …will emit a light … simulate the setting sun thus helping stimulate melatonin production and easing one into sleep”; col. 5 lines 1-14 “ radiate light that gradually changes in wavelength and intensity so as to approximate the … setting sun… The microprocessor 52 is configured to algorithmically power the various LEDS in combination so as to alter which LEDS or combination of LEDS are being illuminated as well the intensity of the illuminations of the various LEDS. Such algorithms are well known in the art. The required electrical components such as timer chips, current-limiting resistors and current-amplifying transistors necessary to allow this type of illumination from LEDS or superbright LEDS are well known in the art ”), the device comprising:
the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows it to stably rest on a planar surface, with the light source directed upward (Shaddox in fig. 2-3 for example discloses the sleep-inducing device 38 further comprising a box inside which is arranged said light source/LEDs 44, said box being provided with a basement 40 that allows it to stably rest on a planar surface, with the light source directed upward with respect to structure 48).
First, Genereux in [0060] discloses other lighting devices such as bed-side lamp while Shaddox discloses such other shaped  lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the red light source device used in the sleep-inducing device as taught by Genereux and modified by Grounauer such that the light source is directed upward from the light device, as taught Shaddox as a matter of simple substitution of one known equivalent lighting device for another known equivalent known lighting device or as a matter of mere design choice (See MPEP 2144.04). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for deriving similar benefit of stimulating the user by simulating the red-spectra lighting of the setting sun thus helping stimulate melatonin production and easing one into sleep (Shaddox, abstract). 
The combination of Genereux, Grounauer, Shaddox  as a whole does not explicitly disclose the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration.
However, in an analogous sleep aid lighting method field of endeavor, Searfoss a sleep-inducing device for inducing sleep in a user (Searfoss in at least abstract, 1-3, 6-7, [0002],  [0008-0011], [0014], [0018-0021], [0032-0033], [0036-0037], [0039-0040]  for example discloses relevant subject-matter. More specifically, Searfoss in at least fig. 1, fig. 8, abstract,  for example discloses a sleep-inducing device 1 for inducing sleep in a user 3. See at least abstract “A nightlight is provided for providing therapeutic effects on the human body and mind including promoting relaxation, sleep …The nightlight includes a housing, a light source, a central processor, one or more controls, and a power supply. “), the device comprising:
the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration (Searfoss in at least [0014], [0039-0040] for example discloses the sleep-inducing device further comprising a power-off means/timer designed to automatically power said device off at the end of said predetermined power-off duration. The claimed “device off” is represented by Searfoss “automatically extinguishing the sleep help mode after a predetermined time period”, “timer deactivates the sleep help mode entirely”. Since Searfoss device is a “nightlight”, upon timer deactivation, it is reasonable to assume the device and its light sources are turned off. See at least Searfoss [0014] “nightlight of the present invention further includes a processor and controller for controlling the operations of the nightlight… the processor includes circuitry, software and memory for controlling the operation of the respective illumination modes…the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period.… the processor's timer deactivates the sleep help mode entirely. “; [0039] “the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period. Moreover, the processor preferably controls the voltage and current to the lamps to control the intensity and undulation frequency of the light produced during the sleep help mode… the processor's timer deactivates the sleep help mode entirely.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power-off means designed to automatically power said device light sources off at the end of said predetermined power-off duration used in the sleep-inducing device as taught by Genereux as modified by Grounauer, Shaddox such that a power-off means automatically power said device itself off at the end of said predetermined power-off duration, as taught Searfoss. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of minimizing power consumption from idling electrical/electronic devices that are electrically connected to their power sources.

As per dependent Claim 24, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole further discloses method for inducing sleep in a user further comprising a step of modifying a predefined law  according to which the light power automatically and progressively decreases over time, and/or creating a new law intended to replace said predefined law (Genereux in at least fig. 3-4, [0038-0039], [0043] for example discloses a step of modifying a predefined law  according to which the light power automatically and progressively decreases over time, and/or creating a new law intended to replace said predefined law. See at least Genereux [0043] “The set/program state …The programmable … application 126 is opened by the user and its UI is used to remotely set the controller of the electronics module of the electro-optical core subassembly for operation in a selected one of … sunset multimodes …The UI of the programmable …generator 126 displays fields, not shown, to allow the user to select the alarm time, to select …the desired duration of the sunset light sequence, … to select one of the sunset multimodes…The tone generator 126 is programmed to generate a uniquely coded tone sequence … to the electronics module 114…In response to a long press of the button 120, the controller of the electronics module 114 enters set/program state 144 and is operative in response to receipt of the uniquely coded tone sequence to set its program mode and sequence parameters in accord therewith”. Also see Genereux [0039] “The programmable tone generator 126… includes a UI (user interface) and is used as a remote to control the processor of the electronics module 114 in accord with user input mode and control parameter selection … Any device with a controller, web browser and an audio output can provide tone programming. The programmable tone generator may also be a hand-held, dedicated, tone control device. Preferably, the programmable tone generator 126 is an application adapted for use on an Android smartphone, iPhone, PC or other web enabled devices”).	
Claims 4 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Genereux in view of  Grounauer and further in view of Shaddox and further in view of Searfoss and further in view of English Translation of DE102013208905A1, hereinafter referred to as “English Translation of DE102013208905A1”.
As per dependent Claim 4, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole discloses the sleep-inducing device according to claim 1(see claim 1)
The combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole does not explicitly disclose maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor English Translation of DE102013208905A1 discloses sleep-inducing device (English Translation of DE102013208905A1 in at least [0084], [0015], [0062] for example discloses sleep-inducing device. See English Translation of DE102013208905A1 at least [0084] at 1355 “lighting system and a corresponding lighting method are provided with which a biologically optimized lighting situation can be produced in a local area, which is characterized by at least one characteristic of… a lighting cycle adapted to the human circadian rhythm with a defined spectral and / or intensity-related variation of the light and variability of the color… and … predominantly red light.”)
 maximum light power value is between 600 lux and 885 lux (English Translation of DE102013208905A1 in at least [0015] for example discloses maximum light power value is higher than 600 lux which encompasses the recited range of 600 lux and 885 lux. See English Translation of DE102013208905A1 at least [0015] at 269 “the lighting arrangement can be controlled in accordance with … the following control modes… in a third control mode, the preferably continuous lighting spectrum … contains predominantly red light.” [0015] at 111 “C3) “the lighting cycle provides a defined third illuminance in the third time interval for the illuminating light or the resulting light, preferably an illuminance less than approximately 650 lux…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum light power value of red light source used in the sleep-inducing device as taught by Genereux,  Grounauer, Shaddox and Searfoss, to be 650 lux, as taught in English Translation of DE102013208905A1. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an illuminance of 650 to 1400 lux on the eye is found to be sufficient for a biologically optimized lighting situation and is therefore recommended (English Translation of DE102013208905A1 [0062] at 945).

As per independent Claim 25, Genereux discloses a sleep-inducing device for inducing sleep in a user (Genereux in at least abstract, fig. 2-4, fig. 6A, [0002], [0011], [0015-0019], [0024-0025], [0027], [0031], [0033], [0036], [0038-0039], [0041-0044], [0049-0053], [0060] for example discloses relevant subject-matter. More specifically, Genereux in at least fig. 3, [0002], [0060] for example discloses a sleep-inducing device for inducing sleep in a user. See at least [0002] “sleep or relaxation inducing … therapy devices, more particularly, to a remotely programmable sleep … therapeutic sleep … eye mask having remotely controlled … sunset multimodes”; [0060]”use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), the device comprising 
a light source designed to emit a substantially red light, favouring the falling asleep of the user (Genereux in fig. 3, [0011], [0015], [0027], [0031], [0038], [0060] for example discloses a light source/red LED panels designed to emit a substantially red light favouring the falling asleep of the user. See at least Genereux [0011] “a therapeutic sleep … eye mask that provides simulated … sunset multimodes …by means of an electro-optical core subassembly including an electronics module and … LED light panels cooperative to provide … light fields of intensity sufficient to be biologically effective of … red-shifted spectra confronting the eyes … to simulate … sunset in different user selectable … sunset multimodes. Although … LED panels are presently preferred, other means to provide full-spectrum cavity illumination in … red-shifted sunset multimodes could be employed”; [0031]” red… LED light panels 18 and 20… and/or a different full-spectrum source of biologically effective light fields having … red spectral components … such as an array of one or more different point sources of … colored light, or a single source visible to both eyes, that may include direct or indirect or backlit illumination, or color filters, among other ways to provide … red-shifted illumination”; [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.” [0060]” use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), 
a control unit designed to automatically control said light source in accordance with a predefined law according to which a light power emitted by said light source progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value (Genereux in [0015], fig. 3-4, 6A, [0038-0039], [0041], [0049-0050], [0060] for example discloses a control unit/electronics module controller/processor designed to automatically control said light source/red LED panels  in accordance with a predefined law/sunset mode according to which a light power emitted by said light source  progressively decreases over time so as to evolve automatically between a maximum power value and a minimum power value as in fig. 6A. See at least Genereux [0038] “full-spectrum red, … LED panels 116, 118 are operatively connected to the electronics module 114. In different … sunset multimodes … electronics module 114 and full-spectrum red... LED panels 116, 118 are cooperative … to provide sunset light fields with red spectral components of decreasing magnitude to simulate a natural sunset in any sunset multimode selected. So long as the intensities are above biologically effective thresholds, …the full-spectrum light fields with red-shifted spectra of decreasing magnitude signal the brain that the sun is setting and the body should prepare for evening and sleep …Any suitably red-shifted illumination with intensity distribution of the cavity illumination intensified around the red region of the spectra, such as six hundred twenty (620) nm, to seven hundred fifty (750) nm, so that the illumination appearing therein is substantially and predominantly "red," could be employed.” [0049] “sunset light field illumination is meant light fields produced by the eye mask's electro-optical module of the electro-optical core subassembly so as to illuminate the eyes of the wearer with red spectral components simulating a natural sunset of physiologically effective intensity in any sunset mode selected.”; [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”; [0060]” use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”), 
the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment (Genereux in at least fig. 3, fig. 6A, [0049-0050], [0060] for example discloses the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment as in fig. 6A. See at least Genereux [0050] “In the sunset mode 180, the brightness of sunset light field illumination with red spectral components simulating a natural sunset is shown decreasing in magnitude, starting at a time that begins by a short depression of the button 120 (FIG. 3) and lasting for a duration that corresponds to a desired sunset sequence”; [0060] “use a larger light source located somewhere in the bedroom. A bed side lamp could in addition to or instead of a sleep and wake eye mask be employed; basically, instead of or in addition to illuminating the inside of a mask that the user wears, the room is illuminated with the bed side lamp or other full spectrum illumination source having …. red-shifted spectra. The programming is the same, the light colors … are also the same”).
Genereux does not explicitly disclose substantially monochromatic or almost-monochromatic red light feature, with the light source directed upward, a power-off means designed to automatically power said device off at the end of said predetermined power-off duration, and maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor, Grounauer discloses a sleep-inducing device for inducing sleep in a user (Grounauer in at least fig. 1-2, [0001], [0003], [0006], [0008], [0010-0011], [0014-0021], [0026], [0032], [0035] for example discloses relevant subject-matter. More specifically, Grounauer in at least [0006], [0017-0018], [0026] for example discloses a sleep-inducing device for inducing sleep in a user. See at Grounauer at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0017] “light emitting means may be a light emitting diode”; [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, and comprises at least one external face on which is arranged said light emitting means, said light emitting means being able to be formed from a plurality of light-emitting diodes covered with diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light”; [0026] “This lighting device 10 is formed of a housing 11 inside which is arranged a light emitting means 12 and a control means (not shown) intended in particular to control the light intensity I of the means light emitting 12.”), the device comprising
a light source designed to emit a substantially monochromatic or almost-monochromatic red light, favouring the falling asleep of the user (Grounauer in at least [0006], [0011], [0020-0021], [0026], [0032] for example discloses a light source designed to emit a substantially monochromatic or almost-monochromatic red light, favouring the falling asleep of the user. See at least [0006] “a lighting device … for subjecting … user to a discontinuous light alternating light phases and dark phases comprising at least one emission means of light diffusing a red light of wavelength substantially equal to 640 nm in the field of vision of the user”; [0011] “said light emitting means is formed by a white light source and by optical filtering means of said white light source, in which said optical filtering means are controlled by said control means…so as to periodically alternate between two filtering modes, namely a first mode in which they prevent any transmission of light and a second mode in which they only allow electromagnetic waves of wavelength substantially equal to 640 nm to pass”;[0021] “by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, with phases of darkness, during which the user is immersed in the dark”; [0026] “the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm”; [0035] “the lighting device is integrated into a box… equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing device light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing (Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).
The combination of Genereux and Grounauer as a whole does not explicitly disclose the sleep-inducing device with the light source directed upward, the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration, and maximum light power value is between 600 lux and 885 lux features.
However, in an analogous sleep aid lighting field of endeavor, Shaddox discloses sleep-inducing device for inducing sleep in a user (Shaddox in at least fig. 1-6, col. 1 lines 5-12, col. 4 lines 28-67, col. 5 lines 1-29 for example discloses relevant subject-matter. More specifically, Shaddox in abstract, fig. 3-4, col. 1 lines 10-12, col. 4 lines 39-54 and col. 5 lines 1-2 for example discloses a sunset simulating sleep-inducing device for inducing sleep in a user. See at least abstract “ a lighting system …will emit a light … simulate the setting sun thus helping stimulate melatonin production and easing one into sleep”; col. 5 lines 1-14 “ radiate light that gradually changes in wavelength and intensity so as to approximate the … setting sun… The microprocessor 52 is configured to algorithmically power the various LEDS in combination so as to alter which LEDS or combination of LEDS are being illuminated as well the intensity of the illuminations of the various LEDS. Such algorithms are well known in the art. The required electrical components such as timer chips, current-limiting resistors and current-amplifying transistors necessary to allow this type of illumination from LEDS or superbright LEDS are well known in the art ”), the device comprising:
the sleep-inducing device further comprising a box inside which is arranged said light source, said box being provided with a basement that allows it to stably rest on a planar surface, with the light source directed upward (Shaddox in fig. 2-3 for example discloses the sleep-inducing device 38 further comprising a box inside which is arranged said light source/LEDs 44, said box being provided with a basement 40 that allows it to stably rest on a planar surface, with the light source directed upward with respect to structure 48).
First, Genereux in [0060] discloses other lighting devices such as bed-side lamp while Shaddox discloses such other shaped  lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the red light source device used in the sleep-inducing device as taught by Genereux and modified by Grounauer such that the light source is directed upward from the light device, as taught Shaddox as a matter of simple substitution of one known equivalent lighting device for another known equivalent known lighting device or as a matter of mere design choice (See MPEP 2144.04). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for deriving similar benefit of stimulating the user by simulating the red-spectra lighting of the setting sun thus helping stimulate melatonin production and easing one into sleep (Shaddox, abstract). 
The combination of Genereux, Grounauer, Shaddox  as a whole does not explicitly disclose the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration and maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor, Searfoss a sleep-inducing device for inducing sleep in a user (Searfoss in at least abstract, 1-3, 6-7, [0002],  [0008-0011], [0014], [0018-0021], [0032-0033], [0036-0037], [0039-0040]  for example discloses relevant subject-matter. More specifically, Searfoss in at least fig. 1, fig. 8, abstract,  for example discloses a sleep-inducing device 1 for inducing sleep in a user 3. See at least abstract “A nightlight is provided for providing therapeutic effects on the human body and mind including promoting relaxation, sleep …The nightlight includes a housing, a light source, a central processor, one or more controls, and a power supply. “), the device comprising:
the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration (Searfoss in at least [0014], [0039-0040] for example discloses the sleep-inducing device further comprising a power-off means/timer designed to automatically power said device off at the end of said predetermined power-off duration. The claimed “device off” is represented by Searfoss “automatically extinguishing the sleep help mode after a predetermined time period”, “timer deactivates the sleep help mode entirely”. Since Searfoss device is a “nightlight”, upon timer deactivation, it is reasonable to assume the device and its light sources are turned off. See at least Searfoss [0014] “nightlight of the present invention further includes a processor and controller for controlling the operations of the nightlight… the processor includes circuitry, software and memory for controlling the operation of the respective illumination modes…the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period.… the processor's timer deactivates the sleep help mode entirely. “; [0039] “the processor includes a timer for automatically extinguishing the sleep help mode after a predetermined time period. Moreover, the processor preferably controls the voltage and current to the lamps to control the intensity and undulation frequency of the light produced during the sleep help mode… the processor's timer deactivates the sleep help mode entirely.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power-off means designed to automatically power said device light sources off at the end of said predetermined power-off duration used in the sleep-inducing device as taught by Genereux as modified by Grounauer, Shaddox such that a power-off means automatically power said device itself off at the end of said predetermined power-off duration, as taught Searfoss. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of minimizing power consumption from idling electrical/electronic devices that are electrically connected to their power sources.
The combination of Genereux, Grounauer Shaddox and Searfoss  as a whole does not explicitly disclose maximum light power value is between 600 lux and 885 lux.
However, in an analogous sleep aid lighting field of endeavor English Translation of DE102013208905A1 discloses sleep-inducing device (English Translation of DE102013208905A1 in at least [0084], [0015], [0062] for example discloses sleep-inducing device. See English Translation of DE102013208905A1 at least [0084] at 1355 “lighting system and a corresponding lighting method are provided with which a biologically optimized lighting situation can be produced in a local area, which is characterized by at least one characteristic of… a lighting cycle adapted to the human circadian rhythm with a defined spectral and / or intensity-related variation of the light and variability of the color… and … predominantly red light.”)
 maximum light power value is between 600 lux and 885 lux (English Translation of DE102013208905A1 in at least [0015] for example discloses maximum light power value is higher than 600 lux which encompasses the recited range of 600 lux and 885 lux. See English Translation of DE102013208905A1 at least [0015] at 269 “the lighting arrangement can be controlled in accordance with … the following control modes… in a third control mode, the preferably continuous lighting spectrum … contains predominantly red light.” [0015] at 111 “C3) “the lighting cycle provides a defined third illuminance in the third time interval for the illuminating light or the resulting light, preferably an illuminance less than approximately 650 lux…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum light power value of red light source used in the sleep-inducing device as taught by Genereux and as modified by Grounauer, Shaddox and Searfoss, to be 650 lux, as taught in English Translation of DE102013208905A1. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that an illuminance of 650 to 1400 lux on the eye is found to be sufficient for a biologically optimized lighting situation and is therefore recommended (English Translation of DE102013208905A1 [0062] at 945).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Shaddox and further in view of Searfoss and further in view of Eisele; Eric Jon et al. (Pub. No.: US 20110084614 A1, hereinafter referred to as “Eisele”).
As per dependent Claim 17, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis), wherein said box  comprises a diffusion compartment  itself comprising said diffuser, as well as a power supply compartment  designed to supply said light source  with power (Grounauer in at least [0018], [0026], [0035] for example discloses box  comprises a diffusion compartment  itself comprising said diffuser, as well as a power supply compartment  designed to supply said light source  with power. See at least Grounauer [0018] “Said housing can be configured to rest on a flat surface, for example a nightstand, … said light emitting means being able to be formed from 'a plurality of light-emitting diodes covered with a diffuser screen, in particular a plastic sheet, making it possible to improve the diffusion of light.”; [0026] “the light emitting means 12 may advantageously consist of a light-emitting diode and the control means may in particular consist of a microprocessor supplied with energy by means of a recyclable or rechargeable battery, said microprocessor and said battery being small enough to fit inside housing 1 1.”; [0035] “the lighting device is integrated into a box… equipped with at least one red light-emitting diode, or preferably with several light-emitting diodes arranged in a circle, emitting a red light …Inside the box are arranged a microprocessor as a control means and a source of electrical energy, such as batteries, to ensure the operation of the microprocessor and the light emitting diodes. A”).
The combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole does not explicitly disclose the coaxial arrangement.
However, in an analogous sleep aid lighting field of endeavor, Eisele discloses sleep-inducing device (Eisele in [0039] fig. 10-11 for example discloses sleep-inducing device. See at least [0039-0046] “method to control lighting devices … as well as a novel lighting device… the present invention incorporates methods by which simple inputs are translated into appropriate signals for controlling a multi-channel lighting device. These simple inputs may comprise…desired circadian response…sleep”) wherein said power supply compartment and diffusion compartment being coaxial with said light source arranged between each other (Eisele in fig. 10-11, [0118] for example discloses a lighting arrangement wherein power supply compartment formed by structures 254 and 252 and diffusion compartment formed by structures 257 and 253 are coaxial with said light source 250 arranged between each other).
First, Genereux in [0060] discloses use of other  illumination source such as larger light source located somewhere in the bedroom, a bed side lamp, Grounauer in at least [0018], [0026], [0035] discloses nighstand illumination source while Eisele discloses an embodiment/species of such as full spectrum illumination source wherein power supply compartment  and diffusion compartment  are arranged coaxially with said light source  arranged between each other. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source component arrangement of Genereux, as modified with Grounauer, Shaddox and Searfoss, to be coaxial as disclosed in Eisele. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that such a coaxial arrangement of components results in a compact light fixture (Eisele, [0118]).   
		
Claim 19  is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Shaddox and further in view of Searfoss and further in view of Genereux; Philippe J. et al. (Pub. No.: US 20130184516 A1, hereinafter referred to as “Genereux-516”).
As per dependent Claim 19, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis), wherein said diffuser  comprises an inner face  facing said light source  and an opposite, outer face (Grounauer in at least [0018], [0035] for example discloses said diffuser  comprises an inner face  facing said light source  and an opposite, outer face), 
		The combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole does not explicitly disclose said inner face  having a smoother state of surface than the state of surface of said outer surface.
		However, in the analogous sleep-inducing field of endeavor, Genereux-516 incorporating by reference by Genereux discloses sleep-inducing device (Genereux-516 in at least abstract, fig. 4B, fig. 4C, [0001], [0010], [0040], [0045-0053] for example disclose sleep-inducing device)
		wherein said diffuser  comprises an inner face  facing said light source  and an opposite, outer face said inner face  having a smoother state of surface than the state of surface of said outer surface (Genereux-516 in fig. 4B, fig. 4C, [0048], [0050] for example discloses diffuser 126 comprises an inner face 132 facing said light source 122, 124  and an opposite, etched outer face 134, said inner face  132 having a smoother state of surface than the state of surface of said etched outer surface 134. See Genereux-516 at least Genereux-516[0048] “The printed circuit board 112 includes a processor implemented controller 114 operatively coupled to battery 116, power "on/off" switch 118, mode switch 120 and left and right LEDs 122, 124 mounted to the PCB 112 or otherwise carried by the sleep mask”; [0050] “the diffusers 126, 128 each include an optically transmissive substrate 130 having proximate and distal surfaces and a peripheral edge. A reflective backing 132 is provided to its distal surface, an opaque cover 134 is provided to its proximate surface and a reflective border 136 is provided to its peripheral edge. The opaque cover 134 in the … is etched …the reflective back and edge, and opaque cover, of the substrate 136 are coated on the corresponding surfaces of the substrate 136”).
		First, Genereux in [0037] incorporates by reference, U.S. Pat. No. 8,852,073 with the corresponding U.S. publication No. US 20130184516 A1 (i.e. Genereux-516).  US20130184516 to Genereux-516 incorporated by reference by Genereux details and discloses use of LED diffusers. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep aid device light source as taught by Genereux as modified by Grounauer, Shaddox and Searfoss, to further include diffuser  comprising inner face  having a smoother state of surface than the state of surface of said outer surface, as taught by Genereux-516. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively optically diffusing the LED light impinging on the eye of the user.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux in view of Grounauer and further in view of Shaddox and further in view of Searfoss and further in view of Cieplik; Wojciech Kazimierz et al. (Pub. No.: US 20140233243 A1, hereinafter referred to as “Cieplik”).
As per dependent Claim 20, the combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole discloses sleep-inducing device according to claim 16 (see claim 16 analysis).
		The combination of Genereux,  Grounauer, Shaddox and Searfoss as a whole does not explicitly disclose lighting diffuser made of a material comprising at least polycarbonate and a diffusing product.
		However, in an analogous lighting field of endeavor, Cieplik discloses lighting diffuser made of a material comprising at least polycarbonate and a diffusing product (Cieplik in at least abstract, [0001], [0022], [0025-0027], [0067-0068]  for example discloses lighting diffuser made of a material comprising at least polycarbonate and a diffusing product. See Cieplik at least [0025-0027] “use of a light-diffusing polycarbonate sheet based on a composition comprising … A) 99.9 to 80% by weight of polycarbonate and … B) 0.1 to 20% by weight of diffusing pigment”; [0067] “PC diffusing sheets serve as what is called a light shield or light cover for a lighting unit”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep aid device optical component of Genereux, as modified with Grounauer, Shaddox and Searfoss, with the lighting diffuser made of a material comprising at least polycarbonate and a diffusing product as in Cieplik.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of deriving lighting that has pleasant "warmer" light perception, the best possible trueness of colour, "fresh" visual impression while at the same time providing maximum light transmission and the best possible light diffusion (Cieplik, [0022]).    
Response to Amendment
 According to the Amendment, filed 07/15/2022, the status of the claims is as follows:
Claims 1, 7, 15, 18, 23, 25 are currently amended; 
Claims 2-5, 10-14, 16, 17, 19-22, 24 are previously presented; and
Claims 6, 8-9 are cancelled.
By the current amendment, as a result, claims 1-5, 7 and 10-25 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/15/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  11/15/2021: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed 07/15/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 8-10 of Applicant’s Amendment dated  07/15/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Claims[A]But the applicant respectfully submits that neither Riehl nor Nishi or combination does not explicitly or implicitly disclose a coil with the feature (c) wherein an electrical 
All pending claims — especially as amended above — address devices and methods for inducing sleep in a user, inter alia, utilizing a “light source directed upward” and away from the user, and a “power-off means designed to automatically power said device off at the end of said predetermined power-off duration”. See independent claims 1, 23, and 25. Applied art does not disclose these features. 
[B] A person of ordinary skill in the art would not turn to Grounauer, because the reference teaches away from the claimed subject matter with respect, inter alia, to the light power emitted at one moment being always higher than or equal to the light power emitted at a later moment
[C] According to the instant subject matter, this automatic feature allows for reduced energy usage since the sleep-inducing device does not remain in standby mode. See, instant published application, [0073]. Applicants respectfully submit that the device of Grounauer does not disclose a means for automatically powering off its device.


Applicant’s arguments with respect to the above claim limitation which are recited in amended independent claims 1, 23, 25 have been considered and were found persuasive. Therefore, the rejection as raised in Office Action dated 11/15/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C 103 is made in view of the combination of Genereux,  Grounauer, Shaddox and Searfoss with regards to device claim 1, the combination of Genereux,  Grounauer, Shaddox and Searfoss with regards to method claim 23 and in view of the combination of Genereux,  Grounauer, Shaddox, Searfoss and English Translation of DE102013208905A1with regards to claim 25. These new ground(s) of rejection presented in this Office action were necessitated by Applicant’s’ amendments to the claims. 
In response to applicant’s argument 24[A], Shaddox discloses light source directed upward (see at least fig. 3-4) features and Searfoss discloses power-off means designed to automatically power said device off at the end of said predetermined power-off duration (see at least [0014], [0039-0040]).  Please also see detailed claim limitation interpretation and detail mapping above.
In response to applicant’s argument 24[B] that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleep-inducing device light source designed to emit a substantially red light as taught by Genereux, to be a light source designed to emit a substantially monochromatic or almost-monochromatic red light at a wavelength of 625 +/- 15 nm, as taught by Grounauer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that [a] by choosing a diffuse light source with a wavelength substantially equal to 640 nm, which corresponds to red light, and by regularly alternating light phases, during which the user's eyes are subjected to said red light, it has been unexpectedly found that the user's attention is only focused on this external light phenomenon and is no longer disturbed by his own negative thoughts or painful memories that the user is experiencing. hitherto prevented from relaxing Grounauer, [0021]) and [b] it has been observed that the most promising results are obtained using red light, that is to say with a wavelength substantially equal to 640 nm(Grounauer, [0026]).
In response to applicant’s argument 24[B], please note it has been held that  “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In order for a reference to teach away from the invention (i) prior art must criticize, discredit or otherwise discourage" the combination of the references;(ii) one or more references expressly exclude combining the references; and (iii) secondary reference destroys the functionality of the primary reference. Here, neither Genereux nor Grounauer criticize, discredit or otherwise discourage the combination of the references, neither reference, Genereux or Grounauer, expressly exclude combining the references; and (iii) secondary reference, Grounauer, does NOT  destroys the functionality of the primary reference, Genereux. For theses reasons, the combination of Genereux and Grounauer is proper.
In response to applicant’s argument 24[C], that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” “light source directed … and away from the user, “ the sleep-inducing device does not remain in standby mode. See, instant published application, [0073]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner suggest amending independent claim limitation “wherein the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment” to -- wherein the light power emitted by said light source at one moment being always higher than or equal to the light power emitted at a later moment, for the whole duration of use of the sleep-inducing device, said light power never increasing after having reached said maximum power value--  and claim limitation “the sleep-inducing device further comprising a power-off means designed to automatically power said device off at the end of said predetermined power-off duration” to -- the sleep-inducing device further comprising a power-off means designed to automatically power said device off with no device component staying in standby mode at the end of said predetermined power-off duration—to further distinguish over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 5715214 and US 9762056 for disclosing electrical outlet timers that turn off connected electrical devices within predetermined duration with the device turning off functionality using timers similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        July 29, 2022